Citation Nr: 0629176	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  99-02 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a back disability, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1986 to 
July 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a 1998 rating decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio Regional 
Office (RO), which denied the veteran entitlement to an 
increased evaluation for his service-connected mechanical 
lower thoracic and upper lumbar back disorder. 

This case was previously before the Board and in August 2000 
it was remanded to the RO for further development.  For 
reasons that will be explained below, the case is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In March 2003, the Board notified the veteran that, pursuant 
to authority under 38 C.F.R. § 19.9 (a) (2) (2002), it was 
undertaking additional development with respect to his appeal 
concerning the issue of entitlement to an increased rating 
for his service-connected back disorder.  During the course 
of that development, the veteran's claims folder was 
forwarded to a private physician for clarification of an 
earlier opinion.  However, the veteran's claims folder was 
mislaid by the physician, and remained at that facility until 
earlier this year, when it was returned to VA without any 
action.   

As a result of the development requested in March 2003, 
records of outpatient treatment provided to the veteran 
between January 2000 and February 2003 were been obtained and 
associated with the veteran's claims file.  The veteran has 
not waived RO review of the evidence developed by the Board 
in connection with his claim.

Under 38 C.F.R. § 19.9(a)(2), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the provisions of 38 C.F.R. § 19.9(a)(2) are invalid 
because, in combination with 38 C.F.R. § 20.1304 (2002), they 
allow the Board to consider additional evidence without 
having remanded the matter to the RO for initial 
consideration of the evidence developed by the Board and 
without having obtained a waiver from the claimant of such RO 
consideration. Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed Cir).  Consequently, 
this case must be remanded to the RO for its initial 
consideration of the recently developed evidence.

Section 5103(a) as added to Title 38 U.S. Code by the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), requires the Secretary upon 
receipt of a complete or substantially complete application 
to notify a claimant of any information or evidence necessary 
to substantiate the claim and to indicate which portion of 
the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).

Because there is no VA document of record that satisfies the 
above specific elements required for adequate VCAA notice, a 
remand for this purpose to the RO is also required.

Further, the Board notes that the veteran is currently rated 
10 percent disabling under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 that evaluates lumbosacral strain.  
However, effective September 26, 2003, the rating schedule 
for evaluation of that portion of the musculoskeletal system 
that addresses disabilities of the spine was revised. See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003), codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5245 (2005).  The rating 
criteria for 38 C.F.R. § 4.71a, Diagnostic Code 5293 (that 
evaluates intervertebral disc syndrome) were changed 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002) and, again, effective September 26, 2003.  
The RO has not had an opportunity to consider the veteran's 
claim under the new criteria.

The veteran was last afforded a VA examination for 
compensation purposes in November 2000. The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one. Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   The 
Board notes that the veteran has been incarcerated for a 
number of years at the Chillicothe Correctional Facility.  In 
this context, the duty to assist incarcerated veterans 
requires the VA to tailor its assistance to meet the 
particular circumstances of confinement, so that they receive 
the "same care and consideration given to their fellow 
veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1991).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1. The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a). In doing so, the letter should 
explain what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
the claims. The letter should also 
specifically inform the appellant of 
which portion of the evidence is to be 
provided by the appellant and which part, 
if any, the RO will attempt to obtain on 
behalf of the appellant. After the 
appellant has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), he should be given the 
opportunity to respond.

2.  The RO should provide the veteran 
with a VA Form 21-4142 Authorization for 
Release of Information and ask that he 
complete the form with the information 
necessary to secure his treatment records 
dated subsequent to February 2003 from 
the Chillicothe Correctional Facility.  
After obtaining the release, the RO 
should attempt to secure these records 
and associate them with the claims 
folder.

3. The RO should then undertake any other 
development required to comply with the 
VCAA and implementing regulations.

4.  If the veteran is willing to 
cooperate in this matter, the RO should 
accord the veteran appropriate 
examinations (e.g. orthopedic, 
neurologic) to determine the current 
severity of his service connected back 
disorder.  If the veteran is 
incarcerated, coordination with the 
veteran's correctional facility should be 
undertaken so that every possible means 
of conducting the examinations is 
explored.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
physician in conjunction with the study 
of this case.

The examination should include range of 
motion studies of the thoracic and 
lumbosacral spine.  The examiner should 
identify and assess any objective 
evidence of pain.  The physician should 
indicate whether the veteran has 
ankylosis.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described, as well as any additional 
limits on functional ability on repeated 
use or during flare-ups and, if so, the 
frequency of any flare-ups.  The examiner 
should comment on any associated episodes 
resulting from this disorder during the 
past 12 months.

The physician should indicate if the 
veteran has intervertebral disc syndrome 
(IVDS) and, if so, whether IVDS is 
associated with the service-connected 
back disorder manifested by mechanical 
lower thoracic and upper lumbar back 
pain.  If IVDS is associated, the 
examiner should comment on the frequency 
and duration of any incapacitating 
episodes related thereto.  (an 
incapacitating episode is a period of 
acute signs and symptoms attributable to 
IVDS that requires bed rest prescribed by 
a physician and treatment by a 
physician).  If neurological involvement 
is identified involving the service-
connected back disorder, the examiner is 
requested to identify the nerve(s) 
involved and indicate whether the degree 
of paralysis is complete or incomplete.  
If incomplete, whether the degree of 
impairment is moderate, moderately sever, 
or severe.  The examiner should render an 
opinion as to whether the IVDS if 
diagnosed and found to be associated with 
the service-connected disorder, results 
in mild, moderate, severe, or pronounced 
impairment.  If the examiner is unable to 
provide any opinion or finding requested, 
the report should so state.  Any opinion 
provided should be accompanied by a 
complete rationale.
Note:  If correction facility examiners 
are utilized, the RO should provide 
guidance with regard to the thoroughness 
of the examination as it relates to the 
pertinent legal procedure.  Moreover, the 
RO should document in the claims folder 
all the efforts it employs in order to 
provide the veteran with VA examinations. 
As per Bolton and the VCAA, and the 
veteran should be informed in writing.

5.  Thereafter  the RO should re-
adjudicate the claim of entitlement to an 
increased evaluation for the service-
connected back disorder to include 
consideration of the revised rating 
criteria and all evidence received 
subsequent to the issuance of the August 
2002 Supplemental Statement of the Case. 
If the benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


